Exhibit 10.28

 

Today’s date: October 11, 2006

 

SEPARATION AGREEMENT, RELEASE AND WAIVER

 

THIS AGREEMENT IS by and between Dean E. Cherry (“Employee”) on behalf of
himself, his agents, representatives, heirs, executors, attorneys,
administrators, assigns and anyone claiming through him, and R.R. Donnelley &
Sons Company, its subsidiaries, affiliates, predecessors, successors and assigns
(the “Company” or “RR Donnelley”) in connection with Employee’s termination of
employment with the Company.

 

IN CONSIDERATION OF the payments, covenants, obligations and promises set forth
in this agreement (the “Separation Agreement”) and pursuant to the terms of the
employment letter between Employee and the Company dated November 5, 2002 (as
such letter was further amended on December 13, 2002, October 3, 2003 and
April 29, 2005, the “Letter Agreement”) Employee and the Company agree as
follows:

 

  1. Date of Separation Agreement. This Separation Agreement is entered into on
this date of October 11, 2006.

 

  2. Separation Date. Employee agrees that he shall be separated from employment
with the Company effective as of October 31, 2006 (the “Separation Date”).
Employee will be relieved of the duties as Group President, Integrated Print
Communications & Global Solutions and as an officer of the Company and its
subsidiaries effective as of that date. Employee’s last day in office will be
October 11, 2006.

 

  3. Representations. Employee agrees that he is not aware of any fraudulent or
other misconduct at the Company related to the Company’s financial statements,
audit or accounting procedures, internal control functions, or otherwise and
represents that he has not complained of or reported any such issues to anyone
within or outside of the Company.

 

  4. Cooperation with Transition. Through the Separation Date, Employee agrees
to fully cooperate with the orderly transfer of his responsibilities as the
Company may direct. Employee further agrees to make himself reasonably available
even after his employment with the Company ends, upon reasonable notice from the
Company in connection with any and all claims, disputes, negotiations,
investigations, lawsuits or administrative proceedings involving the Company, to
provide information or documents, provide declarations or statements to the
Company, meet with attorneys or other representatives of the Company, prepare
for and give depositions or testimony, and/or otherwise cooperate in the
investigation, defense or prosecution of such matters. Employee understands that
the Company will reimburse Employee for all reasonable, documented out-of-pocket
expenses he incurs, in accordance with the Company’s normal policies and
practices in complying with the obligations of this provision. In the event
Employee is asked to provide services after the 18-month anniversary of the
Separation Date, the Company agrees to compensate Employee for such services at
a reasonable rate.

 

 



--------------------------------------------------------------------------------

  5. Return of Company Property. Employee agrees to return to the Company prior
to the Separation Date, all Company documents, files, electronic information,
equipment, and other property currently in Employee’s possession and all Company
property in Employee’s possession, including notebooks, reports, manuals,
programming data, listings and materials, engineering or patent drawings, patent
applications, any other documents, files or materials which contain, mention or
relate to Confidential Information (as defined below), and all copies and
summaries of such materials, whether in human- or machine-readable-only form,
that Employee has. Employee also agrees to promptly transfer to the Company any
and all subscriptions, season tickets and memberships (except as otherwise
provided in this Separation Agreement) currently in Employee’s name that are
paid for by the Company.

 

  6. Confidential Information

 

  a. Definition of Confidential Information. Employee agrees that the
confidentiality obligations set forth in the Company’s policies shall continue
in full force and effect from and after the date hereof. In addition, Employee
realizes that his/her position with the Company created a relationship of high
trust and confidence with respect to Confidential Information owned by the
Company, its customers or suppliers that may have been learned or developed by
Employee while employed by the Company. For purposes of this Agreement,
“Confidential Information” means all information that meets one or more of the
following three conditions: (a) it has not been made available generally to the
public either by RR Donnelley or by a third party with RR Donnelley’s consent,
(b) it is useful or of value to RR Donnelley’s current or anticipated business
or research and development activities or those of a customer or supplier of RR
Donnelley, or (c) it either has been identified as confidential to Employee by
RR Donnelley (orally or in writing) or it has been maintained as confidential
from outside parties and is recognized as intended for internal disclosure only.
Confidential Information includes, but is not limited to, “Trade Secrets” to the
full extent of the definition of that term under Illinois law. It does not
include “general skills, knowledge and experience” as those terms are defined
under Illinois law.

 

  b. Examples of Confidential Information. Confidential Information includes,
but is not limited to: computer programs, unpatented inventions, discoveries or
improvements; marketing, manufacturing, organizational research and development,
and business plans; company policies; sales forecasts; personnel information
(including the identity of RR Donnelley employees, their responsibilities,
competence and abilities, and compensation); medical information about
employees; pricing and nonpublic financial information; current and prospective
customer lists and information on customers or their employees; information
concerning planned or pending acquisitions or divestitures; and information
concerning purchases of major equipment or property.

 

 

- 2 -



--------------------------------------------------------------------------------

  c. General Skills, Knowledge and Experience. Employee may take and use the
general skills, knowledge and experience that Employee has learned or developed
in Employee’s position or positions with the Company.

 

  d. Confidentiality Obligations. Employee will not (a) disclose, directly or
indirectly, any Confidential Information to anyone outside of the Company or to
any employees of the Company not authorized to receive such information or
(b) use any Confidential Information other than as may be necessary to perform
Employee’s obligations under this Separation Agreement. In no event will
Employee disclose any Confidential Information to, or use any Confidential
Information for the benefit of, any current or future competitor, supplier or
customer of the Company, whether Employee any subsequent employer, or any other
person or entity.

 

  e. Duration. With respect to Trade Secrets, Employee’s obligations under
paragraph 6(d) shall continue indefinitely or until such Trade Secret
information has been made available generally to the public either by the
Company or by a third party with the Company’s consent or is otherwise not
considered a Trade Secret under Illinois law. With respect to Confidential
Information that is not a Trade Secret (hereinafter referred to as “Proprietary
Information”), Employee’s obligations under paragraph 6(d) shall continue in
duration until the first to occur of the following: (a) five years has elapsed
since the Separation Date or (b) the Proprietary Information has been made
available generally to the public either by the Company or by a third party with
the Company’s consent.

 

  7. Noncompetition and Non-Solicitation of Customers and Employees.

 

  a.

Noncompetition. In consideration of the covenants and agreements of the Company
herein contained, the payments to be made by the Company pursuant to this
Separation Agreement, the positions of trust and confidence Employee occupied
with the Company and the information of a highly sensitive and confidential
nature obtained as a result of such positions, Employee agrees that, from the
Separation Date and for 18 months thereafter, Employee will not, directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, stockholder, corporate officer, director or in any other individual or
representative capacity, engage in any business which is competitive with any
portion of RR Donnelley’s business that has more than $25 million of revenues on
the Separation Date, in the geographic areas covered by such businesses. The
Company agrees that Employee may, however, own stock or the rights to own stock
in a company, whether or not a competitor, that is publicly owned and regularly
traded on any national exchange or in the over-the-counter market, so long as
(i) Employee’s holdings of stock or rights to own stock do not exceed 1% of the
capital stock entitled to vote in the election of directors and (ii) the
combined value of the

 

- 3 -



--------------------------------------------------------------------------------

 

stock or rights to acquire stock does not exceed Employee’s gross annual
earnings from RR Donnelley.

 

  b. Importance of Customer Relationships. Employee recognizes that the
Company’s relationship with the customers that Employee served, and Employee’s
relationships with other employees, are special and unique, based upon the
development and maintenance of good will resulting from the customers’ and other
employees’ contacts with the Company and its employees, including Employee. As a
result of Employee’s position and customer contacts, Employee recognizes that
he/she gained valuable information about (i) the Company’s relationship with its
customers, their buying habits, special needs, purchasing policies, (ii) the
Company’s pricing policies, purchasing policies, profit structures, and margin
needs, (iii) the skills, capabilities and other employment-related information
about the Company’s employees, and (iv) and other matters which Employee would
not otherwise have known and which is not otherwise readily available. Such
knowledge is essential to the business of RR Donnelley and Employee recognizes
that upon Employee’s termination, the Company will be required to rebuild that
customer relationship to retain the customer’s business. Employee recognizes
that during a period following termination of Employee’s employment, the Company
is entitled to protection from Employee’s use of the information and customer
and employee relationships with which Employee has been entrusted by the Company
during his/her employment.

 

  c. Nonsolicitation of Customers. Employee acknowledges and agrees that any
injury to the Company’s customer relationships, or the loss of those
relationships, would cause irreparable harm to the Company. Accordingly,
Employee agrees that he/she shall not, for a period of 18 months from the
Separation Date, directly or indirectly, either on Employee’s own behalf or on
behalf of any other person, firm or entity, solicit or provide services which
are the same as or similar to the services the Company provided or offered while
Employee was employed by the Company to any customer or prospective customer of
the Company (i) with whom Employee had direct contact during the last two years
of his/her employment with the Company or about whom Employee learned
confidential information as a result of Employee’s employment with the Company
or (ii) with whom any person over whom Employee had direct supervisory authority
at any time had direct contact during the last two years of Employee’s
employment with the Company or about whom such person learned confidential
information as a result of his or her employment with the Company.

 

  d.

Nonsolicitation of Employees. Employee shall not for a period of 18 months from
the Separation Date, either directly or indirectly solicit, induce or encourage
any RR Donnelley employee(s) to terminate their employment with

 

- 4 -



--------------------------------------------------------------------------------

 

the Company or to accept employment with any other employer, nor shall Employee
cooperate with any others in doing or attempting to do so. As used herein, the
term “solicit, induce or encourage” includes, but is not limited to,
(i) initiating communications with an employee of the Company employee relating
to possible employment, (ii) offering bonuses or additional compensation to
encourage employees of the Company to terminate their employment with RR
Donnelley and accept employment with any other employer, or (iii) referring RR
Donnelley employees to personnel or agents employed by competitors, suppliers or
customers of RR Donnelley.

 

  e. Geographic Scope. Employee understands that the Company has sales and
manufacturing facilities throughout the United States and in a number of foreign
countries, that it purchases equipment and materials from suppliers located
throughout the world, and that it expects to expand the scope of its
international activities in the future. Employee therefore agrees that his/her
obligations under paragraph 7 shall extend worldwide.

 

  f. Remedies. Employee acknowledges that in the event of a breach or threatened
breach of Employee’s obligations hereunder, the Company will be irreparably
harmed and shall not have an adequate remedy at law. Accordingly, in the event
of any breach or threatened breach of my obligations, the Company shall be
entitled to such equitable and injunctive relief as may be available to restrain
Employee and any business, firm, partnership, individual, corporation or entity
participating in the breach or threatened breach from the violation of these
provisions. Nothing in this Separation Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available at law or in
equity for breach or threatened breach of these provisions, including the
recovery of damages.

 

  8. Payments and Benefits. In consideration for signing this Separation
Agreement and signing the Release attached hereto as Exhibit A and not revoking
either document within the applicable revocation periods, and provided that
Employee is in compliance with all of the terms of and conditions of the
Separation Agreement and has not breached Employee’s obligations hereunder,
Employee will receive the following separation benefits.

 

  a. Separation payments totaling $1,825,200, payable $608,400 on the date which
is six months and one day after the Separation Date and the remaining $1,216,800
payable in semi-monthly installments of $50,700 over the following 12 months (so
that all payments will be made within 18 months after the Separation Date).

 

  b.

All 65,800 unvested restricted stock units and 11,812 unvested restricted shares
held by Employee will fully vest on the Separation Date and the

 

- 5 -



--------------------------------------------------------------------------------

 

126,000 vested stock options will remain exercisable for the period specified in
the stock option award agreement or underlying equity plan.

 

  c. All amounts due Employee in respect of the 25,000 Company Performance Unit
Awards held by Employee pursuant to the Employee Performance Unit Award (2004
PIP) dated March 25, 2004 and modified and clarified on March 24, 2005 (as
modified, the “PSU Award Agreement”), will be calculated as if Employee had
remained employed through the date of payment, except as follows: the
measurement date for purposes of calculating the number of shares of Company
common stock payable (1) in respect of the performance units that are linked to
Cost Savings (as defined in the PSU Award Agreement) will be the Separation Date
and (2) in respect of the performance units that are linked to Normalized
Earnings Per Share (as defined in the PSU Award Agreement) will be March 31,
2007. Payment of the Company Performance Unit Awards will be made at the time
payment is made to other holders of the Company performance unit awards.

 

  d. A lump sum payment of $55,384.62 in lieu of all accrued but unused vacation
as of the Separation Date.

 

  e. An additional lump sum severance payment in the amount of $720,000.00,
payable six months and one day after the Separation Agreement, subject to the
Company achieving its 2006 Earnings per Share goal.

 

  f. Employee’s short-term and long-term disability, group life insurance,
accidental death and dismemberment insurance and FSA coverage will end on the
Separation Date. Employee will have the option to continue group life insurance
coverage by converting to an individual policy by applying through the life
insurance carrier (Minnesota Life) within 30 days of the Separation Date. The
Company will continue payment of premiums on Employee’s supplemental executive
life insurance policy and supplemental executive disability insurance policy for
a period of 18 months following the Separation Date.

 

  g. A COBRA premium subsidy for a period of 18 months, as follows: During the
initial 12-month period, the Company will invoice Employee for the employee
portion of COBRA coverage. Employee must pay the Company’s invoices in a timely
manner in order to continue COBRA coverage. Subsequently, during the remaining 6
months of COBRA coverage, the Hewitt Benefits Center will invoice Employee for
the full COBRA premium (not just the employee portion). Employee must submit
monthly payments to Hewitt for the premium, and must submit proof of such
payments to the Company. Upon receipt of proof of payment, the Company will
reimburse Employee for all but the employee portion of the monthly premiums.

 

 

- 6 -



--------------------------------------------------------------------------------

  h. The Company will provide Employee with outplacement services consistent
with such services provided to other departing Company employees at Employee’s
level, up to a maximum expenditure of $20,000. Employee must contact Andrew
Panega, Senior Vice President of Human Resources, to initiate the outplacement
process.

 

  i. The Company will reimburse Employee for tax and financial planning services
in accordance with past practice incurred during the 18-month following the
Separation Date, up to a maximum expenditure of $18,000.

 

  j. The Company agrees to provide Employee with either (i) access to a club
membership which is similar to Employee’s currently provided club membership
during the 18-month period following Separation Date or (ii) a lump sum payment
of $30,000 in lieu of such club membership. Employee must notify the Company of
which option he elects by the Separation Date.

 

  k. Employee’s rights of indemnification under the Company’s organizational
documents, any plan or agreement at law or otherwise and Employee’s rights
thereunder to directors’ and officers’ liability insurance coverage for, in both
cases, actions as an officer of the Company shall survive the Separation Date.

 

  l. All payments made pursuant to this Separation Agreement shall be reduced by
applicable tax withholdings. All separation payments made under this Separation
Agreement shall be payable in accordance with the Company’s regular payroll
practices, beginning on the first applicable paydate after the revocation period
set forth in this Separation Agreement expires.

 

  9. Nondisparagement. Employee agrees for himself and others acting on his
behalf, that he (and they) have not and will not disparage, make negative
statements about or act in any manner which is intended to or does damage to the
good will of, or the business or personal reputations of the Company or any of
their incumbent or former officers, directors, agents, consultants, employees,
successors and assigns. Employee agrees that he shall refer all requests for
employment references to Mark A. Angelson, CEO, and that, unless otherwise
agreed between Employee and Mr. Angelson, Mr. Angelson shall provide only
neutral information including Employee’s dates of employment, last job title,
last salary, and employee benefits. Mr. Angelson (or his successor or designee)
shall be the sole individual who is authorized to speak on behalf of the Company
with respect to Employee. Nothing in this Section 9 shall prevent Employee from
requesting personal references from other employees of the Company.

 

  10.

Release of Claims. For and in consideration of the separation payments and other
things of value to be provided pursuant to this Separation Agreement, Employee
agrees, knowingly and voluntarily, that by executing this Separation Agreement
that he releases and forever discharges the Company and the current and former

 

- 7 -



--------------------------------------------------------------------------------

 

shareholders, employees, officers, directors, benefit plans, benefit plan
fiduciaries, benefit plan administrators, consultants, representatives and
agents thereof, of and from any and all claims, liabilities, demands or causes
of action known and unknown, that Employee has had or now has, arising through
the date of this Separation Agreement, with respect to any and all of the
following, except Employee does not hereby waive any claims that cannot be
waived under applicable law. This Separation Agreement does not waive or
otherwise impair any vested rights Employee may have under the terms of any
tax-qualified retirement plan, stock option plan or any other equity award
agreement. Employee hereby acknowledges that it is his responsibility to review
any equity award agreement(s) to determine termination dates of his rights
thereunder.

 

  a. claims against the Company based upon the common law, including but not
limited to, emotional distress; injury to personal reputation; defamation
(including libel or slander); invasion of privacy; denial of employment in
contravention of common law or any federal, state, local or public policy, law
or regulation;

 

  b. claims against the Company based upon any alleged written or oral
employment agreement (including the Letter Agreement), policy, plan or procedure
of the Company and/or any alleged understanding or arrangement between Employee
and the Company;

 

  c. claims against the Company based upon alleged violation(s) of any statute,
regulation, or ordinance, whether federal, state or local, or based on any other
federal, state or local law, including but not limited to, any and all claims
under the Americans with Disabilities Act, 42 U.S.C. § 12101 (including the
Older Workers Benefit Protection Act), et seq.; the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621, et seq.; Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; the Civil Rights Act
of 1991, P.L. 102-166, 105 Stat. 1071, et seq.; 42 U.S.C. § 1981; the Fair Labor
Standards Act, 29 U.S.C. § 201, et seq.; the Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. § 1001, et seq.; the Equal Pay Act, 29 U.S.C.
§ 206(d), et seq.; the Worker Adjustment and Retraining Notification Act, 29
U.S.C. § 2101, et seq.; Sarbanes Oxley Act of 2002, 18 U.S.C. § 1514, et. seq.;
and any other federal, state, or local laws touching upon the employment
relationship;

 

  d. claims against the Company based upon the U.S. Constitution or any state
constitution; and

 

  e. claims against the Company based upon any theory of alleged equitable
entitlement to relief.

 

 

- 8 -



--------------------------------------------------------------------------------

  11. Inquiry. In the event any third party inquires about Employee’s employment
or separation from employment with the Company, Employee agrees to respond that
Employee was treated fairly by the Company, its affiliates and subsidiaries.

 

  12. Nonadmission. This Separation Agreement is not intended, and shall not be
construed, as an admission that the Company has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against Employee. The Employee
acknowledges and understands that the Company denies that it has engaged in any
wrongful activity whatsoever in connection with the Employee.

 

  13. Employee Acknowledgements. By signing this Separation Agreement Employee
expressly acknowledges and agrees that:

 

  a. Employee has read and fully understands the terms of this Separation
Agreement;

 

  b. Employee acknowledges and agrees that the payments, benefits and/or other
things of value provided pursuant to this Separation Agreement: (i) are in full
discharge of any and all liabilities and obligations of the Company to Employee,
monetarily or with respect to employee benefits, COBRA subsidies, perquisites or
otherwise, including but not limited to any and all obligations arising under
any alleged written or oral employment agreement (including the Letter
Agreement), policy, plan or procedure of the Company and/or any alleged
understanding or arrangement between Employee and the Company; and (ii) exceed
any payment, benefit, or other thing of value to which Employee might otherwise
be entitled under any employment agreement, policy, plan or procedure of the
Company and/or any understanding or agreement between Employee and the Company;

 

  c. Employee understands that (i) this Separation Agreement sets forth the
entire agreement between us, and fully supersedes any prior agreements or
understandings between the parties; and (ii) this Separation Agreement
constitutes a release by Employee of all claims, known and unknown, which relate
to Employee’s employment or separation from employment;

 

  d. The Company has hereby advised Employee to consult an attorney prior to
signing this Separation Agreement;

 

  e. Employee has had adequate opportunity to request, and has received, all
information Employee needs to understand this Separation Agreement and, in
accordance with the Older Workers Benefit Protection Act, has been offered at
least 21 days to consider the terms of this Separation Agreement, and Employee
agrees that any modifications, material or otherwise, made to this Separation
Agreement shall not restart or affect in any manner the original 21 day
consideration period;

 

 

- 9 -



--------------------------------------------------------------------------------

  f. Employee has knowingly and voluntarily entered this Separation Agreement,
without any duress, coercion or undue influence by anyone.

 

  14. Severability. If any provision contained in this Agreement is finally held
to be invalid, illegal or unenforceable (whether in whole or in part), such
provisions shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining such
provisions shall not be affected thereby; provided, however, that if any
provision is finally held to be invalid, illegal or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provisions will be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder.

 

  15. Remedies Upon Breach. Employee acknowledges that all the provisions of
this Separation Agreement are reasonable and necessary and narrowly tailored to
protect the Company’s legitimate protectable interests in its Confidential
Information, work force and customer, supplier and vendor relationships. In the
event Employee breaches any obligation under this Separation Agreement (other
than a breach which is both de minimus and inadvertent and that is promptly
cured by Employee upon notice from the Company), the Company will be entitled to
terminate any remaining separation payments to Employee, recover from the
Employee any equity vesting that occurred in connection with this Separation
Agreement, recover from Employee the full amount of past separation payments
made by the Company to Employee for periods after the breach, and to obtain all
other relief provided by law or equity. Employee agrees that, if the Company is
required to take any legal action to enforce Employee’s obligations under this
Separation Agreement for any reason, Employee shall be responsible for all costs
incurred by the Company to enforce Employee’s obligations thereunder including,
without limitation, reasonable attorneys fee and expenses. Since a breach of
this Separation Agreement may not be compensated adequately by money damages,
Employee agrees that the Company shall be entitled, in addition to any other
remedy available to it, to an injunction restraining an actual or threatened
breach of this Separation Agreement and Employee consents and agrees to the
issuance of such an injunction. Employee does hereby waive any proof that such
breach will cause irreparable injury to the Company or that the Company has no
adequate remedy at law. In any proceeding, either at law or in equity, between
the parties, Employee agrees that he shall not be entitled to raise as a defense
either: (1) that the period of time or the nature of the restrictions are
unfair, unnecessary or unreasonable, or (2) that anything in this Separation
Agreement is in restraint of trade. In addition, Employee agrees to repay to the
Company any payments received under this Separation Agreement prior to filing
any lawsuit challenging the validity of the Separation Agreement. The release
and waiver provisions shall continue and be in effect after the Company’s
acceptance of any repayment by Employee.

 

  16.

Notices. All notices or communications under this Separation Agreement must be
in writing, addressed; (i) if to the Company, to the attention of the Senior
Vice

 

- 10 -



--------------------------------------------------------------------------------

 

President, Human Resources, 111 South Wacker Drive, Chicago, IL 60606-4301 and
(ii) if to Employee, at Employee’s last known address (or to any other addresses
as either party may designate in a notice duly delivered as described in this
paragraph). Any notice or communication shall be delivered by fax (with proof of
transmission), by hand or by courier (with proof of delivery). Notices and
communications may also be sent by certified or registered mail, return receipt
requested, postage prepaid, addressed as above and the third business day after
the actual date of mailing shall constitute the time at which notice was given.

 

  17. Revocation Period. During the seven days after Employee signs this
Separation Agreement, Employee may revoke it by giving written notice to the
Company, in which event this Separation Agreement will not go into effect. This
Separation Agreement will become effective on the eighth day, however, if the
last day of the revocation period is a Saturday, Sunday or legal holiday in the
State of Illinois, then the revocation period shall not expire until the next
business day.

 

  18. Entire Agreement. Except as specified herein, this Separation Agreement
and its Exhibits constitute a single, integrated written contract expressing the
entire agreement between Employee and the Company and it supersedes any and all
other agreements between Employee and the Company, including but not limited to,
those set forth in the Company’s policies. This Separation Agreement may not be
modified except by written, signed agreement executed by Employee and the
Company.

 

  19. Arbitration and Governing Law. Except with respect to any actions by the
Company to enforce its rights under Section 7 of this Separation Agreement, any
controversy or claim arising out of or relating to Employee’s employment with or
termination of employment with the Company, this Separation Agreement or the
breach of this Separation Agreement that cannot be resolved by Employee and the
Company, shall be determined by a single arbitrator in Chicago, Illinois, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The decision of the arbitrator, which shall be set forth in a
reasoned opinion, detailing findings of fact and conclusions of law, shall be
final and binding and may be entered in any court of competent jurisdiction. Any
expenses of the arbitrator shall be shared equally by the parties. Except as
required by law, neither party nor the arbitrator may disclose the existence,
consent or results of any arbitration hereunder without the prior written
consent of both parties. This Separation Agreement shall be governed by and
interpreted in accordance with the laws of the State of Illinois, without giving
effect to the conflict of laws provisions thereof. In the event of any dispute
hereunder the parties hereby consent to the exclusive jurisdiction of the courts
of the State of Illinois and the Federal courts of the United States of America
located in the District of Illinois, and the parties hereby waive, to the
fullest extent permitted by applicable law, any objection which they now or
hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding, and the parties agree not to plead or claim the
same.

 

 

- 11 -



--------------------------------------------------------------------------------

  20. Assignment and Successors in Interest. Employee understands and agrees
that the Company’s rights and obligations under this Separation Agreement shall
inure to the benefit of and shall be binding on any successor in interest and
that the Company may, at any time and without further action by Employee, assign
this Separation Agreement to any affiliate of the Company or to a purchaser or
transferee of all or a substantial part of the Company’s assets. Employee
understands and agrees that he may not assign any rights or transfer any
obligations he has under the Separation Agreement. Upon Employee’s death, any
remaining obligations of the Company shall be paid to Jacqueline G. Cherry or
such other beneficiary legally designated by Employee.

 

  21. Execution. This Separation Agreement may be executed in counterparts, and
any such executions will be held as if both the Company and Employee had signed
the same, original document.

 

  22. Section 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Internal Revenue Code and the regulations promulgated
thereunder (“Section 409A”) so as not to subject Employee to the payment of
interest or any additional tax under Section 409A. In furtherance thereof, if
payment or provision of any amount or benefit hereunder that is subject to
Section 409A at the time specified in this Agreement would subject such amount
or benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest commencement date on
which the payment or the provision of such amount or benefit could be made
without incurring such additional tax (including paying any severance that is
delayed in a lump sum upon the earliest possible payment date which is
consistent with Section 409A). In addition, to the extent applicable, Employee
and the Company agree to interpret this Agreement in a manner consistent with
Section 409A to prevent Employee being subject to the payment of interest or any
additional tax under Section 409A.

 

 

- 12 -



--------------------------------------------------------------------------------

AGREED AND ACCEPTED: /s/ Dean E. Cherry Dean E. Cherry

Acceptance Date: October 11, 2006

R.R. DONNELLEY & SONS COMPANY By:   /s/ Andrew B. Panega

Name: Andrew B. Panega

Title: SVP, Human Resources

Receipt Date: October 11, 2006

 

 

 

- 13 -



--------------------------------------------------------------------------------

Exhibit A

 

RELEASE

 

Dean E. Cherry, hereinafter referred to as “Releasor,” executes this Release
this 31st day of October, 2006.

 

This Release is made in favor of R. R. Donnelley & Sons Company, 111 South
Wacker Drive, Chicago, Illinois (“Donnelley”) and its current and former
officers, directors, employees, partners, benefit plans, benefit plan
fiduciaries, benefit plan administrators, successors, assigns, agents,
divisions, parents, subsidiaries, affiliates, attorneys, and other related
entities, including, but not limited to, Moore Wallace Incorporated, (“Released
Parties”), on behalf of Releasor and Releasor’s heirs, executors,
administrators, successors and assigns.

 

For and in consideration of the separation payments and other things of value to
be provided pursuant to the Separation Agreement, Release and Waiver entered
into between Donnelley and Employee, Employee agrees, knowingly and voluntarily,
that by executing this Release he releases and forever discharges the Company
and the current and former shareholders, employees, officers, directors, benefit
plans, benefit plan fiduciaries, benefit plan administrators, consultants,
representatives and agents thereof, of and from any and all claims, liabilities,
demands or causes of action known and unknown, that Employee has had or now has,
arising through the date of this Separation Agreement, with respect to any and
all of the following, except Employee does not hereby waive any claims that
cannot be waived under applicable law. This Separation Agreement does not waive
or otherwise impair any vested rights Employee may have under the terms of any
tax-qualified retirement plan, stock option plan or any other equity award
agreement. Employee hereby acknowledges that it is his responsibility to review
any equity award agreement(s) to determine termination dates of his rights
thereunder.

 

  a. claims against the Company based upon the common law, including but not
limited to, emotional distress; injury to personal reputation; defamation
(including libel or slander); invasion of privacy; denial of employment in
contravention of common law or any federal, state, local or public policy, law
or regulation;

 

  b. claims against the Company based upon any alleged written or oral
employment agreement, policy, plan or procedure of the Company and/or any
alleged understanding or arrangement between Employee and the Company;

 

  c.

claims against the Company based upon alleged violation(s) of any statute,
regulation, or ordinance, whether federal, state or local, or based on any other
federal, state or local law, including but not limited to, any and all claims
under the Americans with Disabilities Act, 42 U.S.C. § 12101 (including the
Older Workers Benefit Protection Act), et seq.; the Age Discrimination in



--------------------------------------------------------------------------------

 

Employment Act, as amended, 29 U.S.C. § 621, et seq.; Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; the Civil Rights Act
of 1991, P.L. 102-166, 105 Stat. 1071, et seq.; 42 U.S.C. § 1981; the Fair Labor
Standards Act, 29 U.S.C. § 201, et seq.; the Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. § 1001, et seq.; the Equal Pay Act, 29 U.S.C.
§ 206(d), et seq.; the Worker Adjustment and Retraining Notification Act, 29
U.S.C. § 2101, et seq.; Sarbanes Oxley Act of 2002, 18 U.S.C. § 1514, et. seq.;
and any other federal, state, or local laws touching upon the employment
relationship;

 

  d. claims against the Company based upon the U.S. Constitution or any state
constitution; and

 

  e. claims against the Company based upon any theory of alleged equitable
entitlement to relief.

 

This Release shall be construed in accordance with the laws of the State of
Delaware (the place of RR Donnelley’s incorporation) and construed in accordance
therewith without giving effect to principles of conflicts of laws. In the event
of any dispute hereunder the parties hereby consent to the exclusive
jurisdiction of the courts of the State of Delaware and the Federal courts of
the United States of America located in the District of Delaware, and the
parties hereby waive, to the fullest extent permitted by applicable law, any
objection which they now or hereafter may have to personal jurisdiction or to
the laying of venue of any such suit, action or proceeding, and the parties
agree not to plead or claim the same.

 

Releasor agrees that the provisions of this Release are severable, and if any
part is found unenforceable, the other parts shall remain fully valid and
enforceable.

 

In signing below, Releasor expressly acknowledges that he or she has read this
Release carefully, that he or she fully understands its terms and conditions,
that he or she has been advised of his or her rights and has been advised to
consult an attorney prior to executing this Release, and that Releasor intends
to be legally bound by the Release

 

RELEASOR ACKNOWLEDGES THAT HE OR SHE HAS HAD THE OPPORTUNITY TO HAVE AT LEAST 21
DAYS WITHIN WHICH TO DECIDE WHETHER OR NOT TO SIGN THIS RELEASE. RELEASOR
FURTHER ACKNOWLEDGES THAT HE OR SHE HAS BEEN GIVEN THE RIGHT TO REVOKE THIS
RELEASE BY SERVING, WITHIN A SEVEN DAY PERIOD AFTER SIGNING, A WRITTEN NOTICE OF
REVOCATION. THE RELEASE SHALL BECOME EFFECTIVE ON THE EIGHTH DAY FOLLOWING ITS
EXECUTION BY RELEASOR.

 

If Releasor revokes the Release, Donnelley and/or the Released Parties shall
have no obligation under it.

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Releasor has signed this Release at
                                 (Place of execution).

 

            (Signature of Releasor)                                   SOCIAL
SECURITY NUMBER         EMPLOYEE ID NUMBER